Exhibit FINANCIAL & OPERATING HIGHLIGHTS SELECTED FINANCIAL RESULTS For the three months ended March 31, 2008 2007 Financial (000’s) Cash Flow from Operating Activities $ 256,216 $ 193,181 Cash Distributions to Unitholders(1) 192,358 157,671 Cash Withheld for Acquisitions and Capital Expenditures 63,858 35,510 Net Income 121,394 107,873 Debt Outstanding (net of cash) 1,097,821 716,860 Development Capital Spending 126,262 109,952 Acquisitions 1,765,069 63,423 Divestments 2,122 - Actual Cash Distributions paid to Unitholders $ 1.26 $ 1.26 Financial per Weighted Average Trust Units(2) Cash Flow from Operating Activities $ 1.74 $ 1.57 Cash Distributions per Unit(1) 1.30 1.28 Cash Withheld for Acquisitions and Capital Expenditures 0.44 0.29 Net Income 0.82 0.88 Payout Ratio(3) 75 % 82 % Selected Financial Results per BOE (4) Oil & Gas Sales(5) $ 62.10 $ 49.08 Royalties (11.57 ) (9.24 ) Commodity Derivative Instruments (1.35 ) 1.01 Operating Costs (8.96 ) (8.55 ) General and Administrative (1.85 ) (1.94 ) Interest and Other Income and Foreign Exchange (0.84 ) (1.32 ) Taxes (1.18 ) (0.26 ) Restoration and Abandonment (0.50 ) (0.42 ) Cash Flow from Operating Activities before changes in non-cash working capital $ 35.85 $ 28.36 Weighted Average Number of Trust Units Outstanding Including Equivalent Exchangeable Partnership Units (thousands) 147,482 123,282 Debt/Trailing 12 Month Cash Flow Ratio(6) 1.0 x 0.8 x SELECTED OPERATING RESULTS For the three months ended March 31, 2008 2007 Average Daily Production Natural gas (Mcf/day) 307,746 275,714 Crude oil (bbls/day) 33,256 35,567 NGLs (bbls/day) 4,603 4,509 Total (BOE/day) 89,150 86,028 % Natural gas 58 % 53 % Average Selling Price (5) Natural gas (per Mcf) $ 7.52 $ 7.21 Crude oil (per bbl) 86.02 57.26 NGLs (per bbl) 69.75 44.09 US$ exchange rate 1.00 0.85 Net Wells drilled 125 40 Success Rate 100 % 98 % (1) Calculated based on distributions paid or payable. Cash distributions per unit may not correspond to the actual cashdistributions to unitholders of $1.26 as a result of using the weighted average trust units outstanding for the period. (2)Based on weighted average trust units outstanding for the period, including the exchangeable partnership units assumed through the Focus Energy Trust acquisition. (3) Calculated as Cash Distributions to Unitholders divided by Cash Flow from Operating Activities. (4) Non-cash amounts have been excluded. (5)Net of oil and gas transportation costs, but before the effects of commodity derivative instruments. (6)Including the trailing 12 month cash flow of Focus Energy Trust. TRUST UNIT TRADING SUMMARY for the three months ended March 31, 2008 TSX - ERF.un (CDN$) NYSE - ERF (US$) High $ 44.75 $ 44.31 Low $ 34.02 $ 32.59 Close $ 44.65 $ 43.40 2008 CASH DISTRIBUTIONS PER TRUST UNIT CDN$ US$ Production Month Payment Month January March $ 0.42 $ 0.41 February April 0.42 0.42 March May 0.42 0.41 * First Quarter Total $ 1.26 $ 1.24 * Calculated using an Canadian/US$ exchange rate of 1.02 PRESIDENT’S MESSAGE The first quarter of 2008 was marked with a number of significant achievements for Enerplus the most important of which was the closing of our single largest acquisition in our history. The $1.7 billion acquisition of Focus Energy Trust was completed on February 13, 2008 and the integration of the Focus assets and our new staff is proceeding smoothly as evidenced by our production volumes and the successful execution of our capital development program through the quarter. The concentration and overlap of the Focus properties (approximately 85% of the total production volumes from Focus was derived from the Shackleton, Saskatchewan and Tommy Lakes, British Columbia properties) and our combined technical and execution expertise have been key elements in the integration.We are also pleased to have retained over 85% of the Focus staff to assist with the on-going management of our assets. Enerplus now has a production weighting of just over 60% natural gas and 40% crude oil and NGLs in its portfolio. I am pleased to report that our operations are performing to expectations.Daily production volumes averaged 89,150 BOE/day reflecting the additional volumes from Focus since February 13, 2008. As mentioned in prior reports, production volumes have also been impacted by the fire at our Giltedge property however we are pleased to report that approximately 460 BOE/day of the 2,000 BOE/day originally shut-in is back on-line earlier than anticipated. We now expect full production volumes to be back on-line in early May. Our production volumes in March were approximately 100,000 BOE/day, being the first full month including Focus production and an all-time high for Enerplus. Cash flow from operating activities was $256.2 million up 33% over the same period last year on the strength of increased commodity prices and production volumes. We continued to maintain our cash distributions per unit at $0.42 per month ($1.26 per unit for the quarter) and at a payout ratio of 75% versus 82% last year, after adjustments for working capital.Based on existing commodity prices and current distribution levels, we would expect our payout ratio will decrease throughout the year. We continue to maintain a conservative use of debt as reflected by our debt to trailing cash flow ratio of 1.0x. Commodity prices have risen significantly during and subsequent to the first quarter of 2008.From the lowest price set during the first quarter 2008 to the recent high set in April 2008, natural gas prices at AECO have increased almost 50%.West Texas Intermediate (“WTI”) prices have risen close to 40% over this same period.In fact, spot WTI prices in April 2008 are up over 100% versus the average WTI price in first quarter 2007. And with the rising Canadian dollar, the Canadian dollar price of WTI is now on parity with the U.S. dollar price. The rise in energy prices can be traced in part to improved fundamentals with global demand holding steady in spite of the current slowdown in the U.S. economy.Global supply continues to be vulnerable to geopolitical crises, a challenged re-investment cycle, and a rise in nationalization and windfall taxes in many jurisdictions.The rise in the WTI price, and with it the natural gas price, can also be attributed to the fall in the U.S. dollar through this period and the purchase of commodities as a hedge against inflation. Page 2 Regardless of the reasons for the energy price increase, Enerplus has benefited from these increases and the acquisition of Focus has proven very timely as the long-term gas price has increased significantly. We have continued to utilize a disciplined methodology to protect against downside commodity price risk, given the size of our capital program, our drive to maintain distributions, and the need to maintain acquisition economics, transacting over a range of commodity prices and time.Accordingly, since we started hedging for 2008 production at the start of second quarter 2007, we have in place fixed price swaps and call sales covering a portion of our volume that are currently below the forward market for both crude oil and natural gas. While we have benefited significantly from the rise in commodity prices, we have also recorded losses as a result of the hedges we have in place. A complete description of our hedge positions and the impacts are disclosed in our MD&A and financial statements. It has been our practice to maintain cash distributions at a level that we believe can be maintained for an extended period of time while ensuring that we retain a strong balance sheet to provide us with the financial flexibility to manage our business for the long-term. Should commodity prices continue to remain at current levels and our operations continue to perform to expectations, we could expect that virtually all of our cash distributions and capital development activities (including our oil sands spending) may be funded from cash flow.Given the current strength of our balance sheet and should we be successful in divesting of our interest in the Joslyn lease, we would be very well positioned to fully fund our oil sands growth plans and/or pursue additional acquisition opportunities and minimize future equity dilution and/or increase cash distributions to unitholders. 2008 Production and Development Activity Play Type Production Volumes Capital Spending Wells Drilled* As at March 31, 2008 (BOE/day) ($millions) Gross Net Shallow Gas & CBM 20,627 22.4 149 92.0 Crude Oil Waterfloods 14,784 17.2 22 10.5 Deep Tight Gas 11,937 22.9 28 4.0 Bakken Oil 10,878 19.6 4 3.1 Other Conventional Oil & Gas 30,924 22.7 53 15.2 Total Conventional 89,150 104.8 256 124.8 Oil Sands Kirby - 20.6 - - Joslyn - .7 - - Laricina - .2 - - Total Oil Sands - 21.5 - - Total 89,150 126.3 256 124.8 *Drilling totals do not include delineation wells drilled during the quarter at Kirby Success Rate To Date:100% Our development capital program was one of the most active in our history with total spending of approximately $126 million and 256 gross wells drilled.Over 50% of our development capital was invested in oil properties however the majority of the wells drilled were in our shallow natural gas resource play which offers a significant number of low risk infill drilling locations.Our Canadian drilling program employed as many as 17 drilling rigs and 20 service rigs in our operations including those dedicated to our Kirby delineation program throughout the quarter. Our U.S. operations also had two drilling rigs and 6 - 7 service rigs in use through the quarter.While modest savings were realized on day rates for drilling rigs, labour, steel and service costs have not abated. With the recent strengthening in natural gas prices and the additional working interests in the Shackleton property acquired from Focus, we have increased our activities in our shallow gas resource play. During the quarter, Enerplus drilled almost 150 shallow gas wells, the majority of which were in the Countess and Verger area taking the well density to 16 wells per section. At Shackleton, a total of 41 Milk River natural gas wells were drilled during the quarter (including Enerplus and Focus activity) and booster compression was installed in the Miry Bay area.In addition, a total of 24 existing wells were recompleted to add reserves and production from the Milk River interval as well. Page 3 At Tommy Lakes, the winter drilling program was completed with a total of 17 wells successfully drilled, completed and tied-in before spring break up with results in line with expectations. This was slightly more than originally planned by Focus. Our crude oil development activities continue to benefit from the current strength in oil prices. Although the number of wells drilled is significantly less than in the shallow natural gas arena, the cost and productivity per well is considerably higher. Our conventional oil activities were focused at Routledge and Shorncliffe in Southeast Saskatchewan and our waterfloods at Pembina, Alberta and Virden, Manitoba. Development activity in our Bakken resource play kept two drilling rigs active for most of the quarter drilling four additional third wells per section. We temporarily slowed our refrac program to concentrate on higher return optimization activities and expect to resume the refrac program in June. Through our current activities in the U.S., we expect to maintain production volumes in the range of 11,000 BOE/day throughout 2008 with targeted spending of $55 to $65 million. We continue to advance our development plans beyond 2008 and have identified opportunities which will help to maintain production in the coming years. We also continue to pursue growth opportunities in the U.S. which are outside of our existing areas. The high drilling and construction activity experienced during the quarter did contribute to a slight increase in our recordable and lost time injury frequency rates for both employees and contractors.We remain committed to continuous improvement in safety performance by supporting a culture in which all employees and contractors embrace safety in their day-to-day activities. Update on Kirby Oil Sands Project Development plans at our Kirby oil sands project continued throughout the first quarter with the execution of our winter delineation program. We drilled 55 core holes and 3 water source/disposal wells on the lease. Our preliminary review of the core hole samples is encouraging. We expect to use this new information in support of the initial development on this lease, a 10,000 bbl/day steam assisted gravity drainage (“SAGD”) project, and will provide updated resources estimates for the lease once we have fully evaluated the results of this program. We continue to expect to file our regulatory application for the 10,000 bbl/day project in late fall of this year and will provide new capital estimates associated with the project as part of the application. We are pleased to report that we have been successful in attracting experienced and talented personnel to our oil sands resource team over the past quarter and now have over 20 people dedicated exclusively to the Kirby oil sands project.
